Fourth Court of Appeals
                               San Antonio, Texas
                                    December 2, 2015

                        No. 04-15-00438-CR and 04-15-00439-CR

                                Christopher J. PADILLA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                    Trial Court No. 2013CR4826B and 2013CR4827
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER

        Appellant’s second motion for extension of time is GRANTED. We ORDER appellant to
file his brief on or before January 18, 2016. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court